EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art fails to disclose or suggest a laminate comprising a biaxially oriented three-layer polyester film with an A/B/C structure laminated to a metal sheet, wherein the recited biaxially oriented polyester film comprising: the recited high-isophthalate-content amorphous outer layer A with an adhesion-promoting silane-based coating thereon; the recited crystalline polyester-containing base layer B; and crystalline outer layer C; wherein the adhesion-promoting silane-based coating on amorphous outer layer A adheres the three-layer biaxially oriented polyester film to the metal sheet, and wherein: (a) the polyester in the amorphous outer layer A does not contain repeat units derived from cycloaliphatic diols (claim 1); (b) the adhesion-promoting silane-based coating consists of functional silane and said silane-based coating preventing the polyester film from being heat-sealable (claim 21); (c) the polyester in crystalline base layer B contains the recited amount of butylene terephthalate-derived units and the adhesion-promoting silane-based coating consists of functional silane (claim 23); wherein the phrases “coating that is adhered to a metal sheet” (claim 1) and “said coating is adhered to a metal sheet” (claim 21, 23) is interpreted to mean that said coating is in direct contact with the metal sheet.
  	CHICARELLA ET AL (US 2013/0344264) and SAKELLARIDES ET AL (US 2014/0004286) and SWOFFORD (US 4,898,786) and SWOFFORD (US 5,082,738) and YATSU ET AL (US 4,875,647) and KLIESCH ET AL (US 2013/0142973) and PEIFFER ET 
	MATSUBAYASHI ET AL (US 2005/0153157) and IGARASHI ET AL (US 4,503,189) and SUMIYA ET AL (US 5,591,518) and EP 0022502 and JP 08-099387 and OKAZAKI ET AL (US 6,331,344) and FALDYSTA ET AL (US 2011/0097574) and HEDRICK ET AL (US 4,369,222) fail to specifically disclose multilayer polyester films containing layers with differing crystallinity (or lack thereof) and fail to specifically disclose multilayer polyester films with individual polyester film layers containing polyesters with the recited amounts of ethylene-isophthalate-derived units.
	JESBERGER ET AL (US 2007/0134470) fail to specifically disclose multilayer polyester films with individual polyester film layers containing polyesters with the recited amounts of ethylene-isophthalate-derived units.
	YAMANAKA ET AL (US 2008/0261063) and YOSHIMURA ET AL (US 2008/0170010) and ASAI ET AL (US 5,780,158) and KLIESCH ET AL (US 2010/027889) and EP 3178651 and EP 2045075 and WO 01/53080 and JESBERGER ETAL (US 2014/0162051) and KANAZAWA ET AL (US 2012/0018341) and YABE ET AL (US 4,362,775) fail to disclose adhesion-promoting silane-based coatings positioned between a polyester film and a metal sheet.
	SWOFFORD (US 4,898,786) and SWOFFORD (US 5,082,738) and YATSU ET AL (US 4,875,647) and KLIESCH ET AL (US 2013/0142973) and PEIFFER ET AL (US 2002/0160215) fail to disclose polyester film laminated to a metal sheet (as distinguished from a non-self-supporting metallized layer or a flexible metal foil).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 12, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787